Jenkins, P. J.,
dissenting. Under the Civil Code (1910), § 4106, expressing the general law, “an identification of the thing sold” and “an agreement as to the price to be paid” must coexist with “consent of the parties,” in order to constitute a valid contract of sale. Where in a contract for the sale and purchase of goods there is no agreement as to the identity of the thing sold, an action for breach of the contract by refusal to accept a tender of the goods is not maintainable. Willard Bag &c. Co. v. Empire State Guano Co., 24 Ga. App. 34 (99 S. E. 713); United Roofing Co. v. Albany Mill Supply Co., 18 Ga. App. 184 (89 S. E. 177); Albany Mill Supply Co. v. United Roofing Co., 12 Ga. App. 537 (77 S. E. 829); Durkee Famous Foods Inc. v. Selig Co., 48 Ga. App. 711 (172 S. E. 824). This is a fundamental requirement, not to enforce which would destroy the sanctity of contracts and *752deprive persons of all the safety and certainty that 'written agreements are intended to secure. It is my opinion that the printed and written instrument (apparently prepared by the plaintiff), fails utterly to provide by its own terms what it was that the plaintiff sought to sell and what it is that the defendant is sought to be charged with purchasing. The petition sues on the written contract as if for the purchase of burlap bags. The evidence shows that the plaintiff manufactured and sold both burlap and cotton bags, and that the defendant purchased and used large quantities of both burlap and cotton bags. The contract being silent as to which had been purchased, which was the plaintiff to demand the acceptance of? The courts have been justly liberal in allowing parties to a written contract of purchase and sale to explain by parol any ambiguities. But there must be some “hinge or hook” on which to hang the explanation. Trade terms such as are employed in the instant case are subject to explanation or translation by proving their generally accepted meaning and intent. Civil Code (1910), § 4268 (2). But there is no way to explain a total blank with respect to the character of the subject-matter. The line of cases under the doctrine that all is certain which can.be made certain, which permit explanation as to what a specified trade “brand” is, or as to what a specified trade “term” imports, do not aid or assist the plaintiff in this case, where no brand is specified and no trade term is employed which could be taken to throw any light upon the material of the goods sought to be sold. If the original instrument was ineffective as constituting a contract' of purchase and sale, and yet by subsequent correspondence" and mutual recognition the deficiency was intended to be and was in fact remedied and the omission supplied, the contract as thus amplified by agreement of the contracting parties would become valid. It seems true enough from the voluminous correspondence between the parties in this case that each of them assumed that a contract had been made. But such an assumption on the part of the defendant would not operate to supply the fatal omission in the contract, if such defect existed, unless the correspondence supplied the omission in such a way as to remedy the defect. If the defect had related to a lack of assent to the agreement by the defendant in an otherwise valid contract, such recognition .of the existence of the contract would be sufficient to give it force and effect. But if the *753defect in the instrument sued on consisted in a failure to set forth the nature and character of the goods constituting the' subject-matter of the alleged contract of purchase and sale, the mere implied assumption by the defendant that there was a contract would not have .the effect of writing into the agreement additional provisions as to what had been purchased and sold, so as to conform to the plaintiff's contention in the suit as filed.
The provision of section 4267 of the Code, that “the intention of the parties may differ among themselves. In such case, the meaning placed on the contract by one party, and known to be thus understood by the other party, at the time, shall be held as the true meaning,'' refers to the meaning placed on the language of the contract at the time it is signed, and does not throw the doors wide open for the purpose of engrafting an additional provision which might or might not have been contemplated. The plaintiff sues as for burlap bags. The contract does not say burlap bags. Under the contract he might just as well have sued for cotton bags. Under the contract he might just as well have sued as for one-half cotton bags and one-half burlap bags, or two-thirds cotton bags and one-third burlap bags. The contract does not say which. I do not think that, merely because the plaintiff in some of its subsequent letters might have referred to the condition of the “burlap market,'' without claiming or intimating that it thereby sought or intended to thus bind the defendant by supplying the deficiency in the original instrument, to which reference the defendant made no allusion in any reply, could be given the effect of a supplemental, agreement by which it was mutually contracted and agreed that the omission in the original contract was intended to be supplied, and that not only some of the 35,000 bags but all of the 35,000 bags were to be of burlap. The reference by the plaintiff to the condition of the “burlap market” was not made in connection with any discussion as to the nature or character of the subject-matter of the contract. It was made in reference to when shipment should be made. It might well be taken to indirectly indicate that at the time the letter was written it was in the mind of the plaintiff that either some undisclosed portion or all of the bags were to be of burlap. It indicates nothing as to what had been in the mind of the defendant. Section 4267 of the Code, as already stated, refers to the meaning placed upon the expressed language *754of a contract at the time it was executed, and is intended neither to supply total deficiency nor to permit the subsequent engrafting of necessary additional terms and provisions by one of the parties, not assented to by the other. If the original instrument was void, the defendant had and has the right to stand upon its invalidity. If it was merely a matter of interpreting the language as written, then under the Code section mentioned “the meaning placed on the contract by one party, and known to be thus understood by the other party at the time,” would govern. Here, however, there was no contract at all, because the material of the subject-matter was in no way expressed, and the defendant had and has the right to avoid it. A letter from one of the parties which by indirection might be taken to imply that it was in its mind that some undisclosed portion of the bags were to be of burlap throws no light upon what had been the mutual intention at the time the agreement was made. If the instrument was void, it did not bind either of the parties, and, in order to give it validity as a contract, each of the parties must have joined in some sort of supplemental agreement, supplying the deficiency. The plaintiff could not by a subsequent letter and by indirection wish his own previous intention (as distinguished from interpretation) upon the other party, who remained free not only of what might have been the plaintiff’s intention, but of any obligation whatever. Nor do I think that the fact that the defendant gave shipping directions for 5,000 bags (whether under the 35,000 bag contract not being disclosed, but perhaps so), and in so doing gave explicit directions that these 5,000 bags should be of burlap, would operate to cure the defect in the original contract. On the contrary, it may reasonably be taken as tending the other way. Here for the first time is the use of the term “burlap bags” employed by either party. Here the defendant sought to supply the fatal defect in the original contract, but only so far as 5,000 of the 35,000 bags were concerned. What the material of the remaining 30,000 was to be never has been stated by either party at any time.